DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: 11,063,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reason for allowance
3. 	Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:
The closest prior art of record, Lande et al. ( Pub. No.: US 20180234371 A1), which teaches generating, by a server computer, an interactive message comprising at least a first virtual mechanical object (paragraph [0037]);
sending, by the server computer, the generated interactive message to a plurality of computing devices causing display of the generated interactive message on each computing device of a respective user (paragraph [0037]);

However, after further search and consideration it is determined that prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation as recited in independent claim 1 and similarly in independent claims 14 and 20:
“updating the first virtual mechanical object with one or more asset associated with branding for an entity; sending, by the server computer, the generated interactive message to a plurality of computing devices causing display of the generated interactive message on each computing device of a respective user and display of an image or video of the user, via a camera of each computing device, as part of the interactive message; and receiving, by a server computer from at least a subset of the plurality of computing devices, usage data associated with interaction by each computing device of the subset of computing devices with the interactive message, the interaction comprising an interaction with the virtual mechanical object caused by a user of a respective computing device moving a body part or facial feature during display of an image or video of the user, via a camera of the respective computing device, as part of the interactive message”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        1/6/2022